DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claim(s) 1-3, 5-10, 14 as filed 12/9/20 is/are allowed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Reversible connection means in claim(s) 1
First sealing means in claim(s) 1
Elastic means in claim(s) 1
Second sealing means in claim(s) 1
Stopping means in claim(s) 1
Guiding means in claim(s) 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric Jensen on 6/27/22.
The application has been amended as follows: 
----
1. (previously presented) A spin-on filter cartridge (1, 55) comprising:
a can be reversibly screwed to a fluid-dynamic system,
said flange (2) comprising:
at least a first through hole (6) to allow a fluid to be filtered to enter into said cartridge (1, 55);
at least a second through hole (5) to allow said fluid to exit from said cartridge (1, 55) after being filtered;
a container (3) comprising:
at least one 
a first base (21) connected to said side wall (20) at a first end thereof;
an opening (22) at a second end of said side wall (20), opposite to said first end, said opening (22) being reversibly occluded by said flange (2);
a reversible connection means (10, 13, 15, 25, 27, 41) between said flange (2) and said container (3);
a first sealing means (30, 57) between said flange (2) and said container (3);
a filter unit (35) comprising:
at least one 
a second base (37) connected to said side wall (36, 39, 40, 42) of the filter unit (35) at a first end thereof;
an opening (38) at a second end of said side wall (36, 39, 40, 42), opposite to said first end,
said filter unit (35) being reversibly accommodated in said container (3) so that:
said bases (21, 37) are opposed to each other,
and
said opening (38) of the filter unit (35) is opposed to said flange (2);
an elastic means (50) accommodated in said container (3) and compressed between said bases (21, 37) so as to push said filter unit (35) towards said flange (2),
said filter unit (35) dividing the space inside said container (3) into:
a first compartment, outside said filter unit (35), which is accessible by means of said first through hole (6);
a second compartment, inside said filter unit (35), which is accessible by means of said second through hole (5) and said opening (38) of the filter unit (35);
a second sealing means (45) between said flange (2) and said filter unit (35) so that the passage of a fluid between said first and second compartments can only take place with a crossing of said filter unit (35),
said reversible connection means (10, 13, 15, 25, 27, 41) comprising:
at least one protrusion (10) radially projecting from said flange (2);
at least a first recess (25) extending longitudinally and at least inside said side wall (20) of the container (3), from said opening (22) thereof,
said first recess (25) having a can be accommodated in said first recess (25) when said flange (2) occludes said opening (22) of the container (3);
at least a second recess (27) extending circumferentially and at least inside said side wall (20) of the container (3) close to said opening (22) thereof, from said first recess (25),
said protrusion (10) and said second recess (27) 
when the protrusion is accommodated in said first recess (25), said protrusion (10) may be at least partially accommodated in said second recess (27) by means of a relative rotation between said flange (2) and said container (3) about a longitudinal axis thereof,
and
an at least partial housing of said protrusion (10) in said second recess (27) translationally restrains said flange (2) and said container (3) to each other;
a stopping means (13, 15, 41) adapted to create a reversible rotational restraint about said longitudinal axis between said flange (2) and said container (3) when said protrusion (10) is accommodated in said second recess (27) in a “closed” position,
so that said reversible connection between said flange (2) and said container (3) is of a bayonet type,
wherein said elastic means (50) are longitudinally compressed so that said filter unit (35) is pushed towards said flange (2) by a longitudinally directed force,
said cartridge (1, 55) comprising:
a guiding means (28, 43) of said filter unit (35) with respect to said container (3), said guiding means (28, 43) being configured for:
allowing a longitudinal translation
and
creating a rotational restraint about said longitudinal axis
between said filter unit (35) and said container (3);
said stopping means (13, 15, 41) comprising:
at least one stop (13) integrally connected to said flange (2) or to said container (3),
said stop (13) being positioned so that said container (3) or said flange (2) abuts against said stop (13), which is connected to said flange (2) or to said container (3), respectively, when said protrusion (10) reaches said closed position during a penetration thereof in said second recess (27) due to a relative rotation between said flange (2) and said container (3) about said longitudinal axis;
at least a first tooth (41) projecting longitudinally from said side wall (36, 42) of the filter unit (35) towards said flange (2);
at least a second tooth (15) projecting longitudinally from said flange (2) towards said filter unit (35),
said first and second teeth (41, 15) being positioned so as to be in contact with each other when said protrusion (10) is in said closed position so as to counter said protrusion (10) from moving away from said closed position in a direction leaving said second recess (27),
said first and second teeth (41, 15) being shaped so that when they are in contact with each other, a relative rotation between said flange (2) and said container (3) about said longitudinal axis tends to cause said filter unit (35) and said container (3) to translate one with respect to the other.

	2. (previously presented) The cartridge (1, 55) according to claim 1, wherein said first recess (25) has such a longitudinal extension so that, when said flange (2) occludes said opening (22) of the container (3), said protrusion (10) can be placed abutting against a lower edge (26) of said first recess (25),
said second recess (27) extending circumferentially, from said lower edge (26).

	3. (previously presented) The cartridge (1, 55) according to claim 1, wherein said first recess (25) has a circumferential extension which is 

	4. (cancelled).

	5. (previously presented) The cartridge (1, 55) according to claim 1, wherein said guiding means (28, 43) comprise:
at least a third tooth (43) projecting radially and outwards from said side wall (36, 42) of the filter unit (35);
at least one sliding seat (28) of said third tooth (43) extending longitudinally and inside said side wall (20) of the container (3), from said opening (22) thereof.

	6. (previously presented) The cartridge (1, 55) according to claim 1, wherein said second tooth (15) comprises a first and a second ramp (16, 17) converging towards each other and at which, respectively:
said first tooth (41) comes into contact with said second tooth (15) during a penetration of said protrusion (10) in said second recess (27), from said first recess (25),
and
said first tooth (41) is in contact with said second tooth (15) when said protrusion (10) in said closed position,
when said first and second teeth (41, 15) are in contact with each other at said first ramp (16),
when said protrusion (10) approaches said closed position during a penetration of said protrusion (10) in said second recess (27),
said first ramp (16) being inclined so as to cause an approach between said bases (21, 37), thus compressing said elastic means (50),
moreover, when said first and second teeth (41, 15) are in contact with each other at said second ramp (17),
when said protrusion (10) moves away from said closed position in a direction leaving said second recess (27),
said second ramp (17) being inclined so as to cause an approach between said bases (21, 37), thus compressing said elastic means (50).
	
7. (previously presented) The cartridge (1, 55) according to claim 6, wherein said second ramp (17) is more inclined than said first ramp (16), with reference to a transverse plane (8) of said flange (2).

	8. (previously presented) The cartridge (1) according to claim 1, wherein said container (3) is reversibly and at least partially fitted on said flange (2),
said first sealing means (30) comprising at least one radially compressed annular seal (30) between said flange (2) and said container (3).

	9. (previously presented) The cartridge (55) according to claim 1, wherein said first sealing means (57) comprise at least one longitudinally compressed annular seal (57) between said flange (2) and said container (3).

	10. (previously presented) The cartridge (1, 55) according to claim 1, wherein said second through hole (5) is delimited by a 
said filter unit (35) being reversibly and at least partially fitted on said shank (7) at said opening (38) thereof,
said second sealing means (45) comprising at least one radially compressed annular seal (45) between said shank (7) and said filter unit (35).
	
11-13. (cancelled)

14. (new) The cartridge (1, 55) according to claim 2, wherein said first recess (25) has a circumferential extension which is 

----
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to the claims, the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claims.

    PNG
    media_image1.png
    658
    482
    media_image1.png
    Greyscale


PASOTTO (WO 2016162744 A1) teaches a spin-on filter cartridge (p. 1, lines 19 - 24, see filter assembly in fig. 1) comprising: • a substantially discoidal flange at which said cartridge may be reversibly screwed to a fluid-dynamic system (flange 4 in combination with hub element 5 in figs. 1 - 6), said flange comprising: - at least a first through hole to allow a fluid to be filtered to enter into said cartridge (slots 15 in fig. 1); - at least a second through hole to allow said fluid to exit from said cartridge after being filtered (hole 14); • a container (container body 3) comprising: - at least one substantially cylindrical side wall (see container 3 in fig. 1 ); - a base connected to said side wall at a first end thereof (see container 3 in fig. 1); - an opening at a second end of said side wall, opposite to said first end, said opening being reversibly occluded by said flange (see figs. 5 and 6); • reversible connection means between said flange and said container (p. 3, lines 9, 10); • first sealing means between said flange and said container (O-ring 12 in figs. 5 and 6); • a filter unit comprising (see filtering core 2 in fig. 2): - at least one substantially cylindrical side wall; - a base connected to said side wall of the filter unit at a first end thereof; - an opening at a second end of said side wall, opposite to said first end, (p. 4, lines 30 - 32) said filter unit being reversibly accommodated in said container (p. 6, lines 8 - 11) so that: - said bases are opposed to each other (p. 4, lines 19 - 23), and - said opening of the filter unit is opposed to said flange (see figs. 1, 2); • elastic means accommodated in said container and compressed between said bases so as to push said filter unit towards said flange (p. 4, lines 19 - 23), said filter unit dividing the space inside said container into: - a first compartment, outside said filter unit, which is accessible by means of said first hole (p. 4, lines 27 - 32, see slots 15 in figs. 1, 5); - a second compartment, inside said filter unit, which is accessible by means of said second hole and said opening of the filter unit (p. 4, lines 30 - 32, "inner volume of the filtering core 2"); • second sealing means between said flange and said filter unit so that the passage of a fluid between said first and second compartments may only take place with a crossing of said filter unit (p. 4, lines 19 - 23, O-ring 13 in fig. 6), said reversible connection means comprise (p. 3, lines 28 - 32): • at least one protrusion radially projecting from said flange (peripheral ridges 10 in figs. 7 - 9); • at least a first recess extending longitudinally on the wall of the container, from said opening thereof, said first recess having a sufficient circumferential extension so that said protrusion may be accommodated in said first recess when said flange occludes said opening of the container (see first recess in excerpts from figs. 4 and 9, for convenience the figures with indications are reported here above); • at least a second recess extending circumferentially and at least inside said side wall of the container close to said opening thereof, from said first recess (see second recess above ridges 8 in excerpts from figs. 4 and 9 above), said protrusion and said second recess substantially having the same longitudinal extension so that: - when it is accommodated in said first recess, said protrusion may be at least partially accommodated in said second recess by means of a relative rotation between said flange and said container about a longitudinal axis thereof, and - an at least partial housing of said protrusion in said second recess translationally restrains said flange and said container to each other; • stopping means (see stopping means in excerpts from fig. 9) adapted to create a reversible rotational restraint about said longitudinal axis between said flange and said container when said protrusion is accommodated in said second recess in a "closed" position, so that said reversible connection between said flange and said container is of the bayonet type (p. 6, lines 20 - 32).
The claimed invention distinguishes over the reference in that there is no teaching or suggestion of  wherein said elastic means (50) are longitudinally compressed so that said filter unit (35) is pushed towards said flange (2) by a longitudinally directed force, said cartridge (1, 55) comprising: * guiding means (28, 43) of said filter unit (35) with respect to said container (3), said guiding means (28, 43) being suitable for: - allowing a longitudinal translation and - creating a rotational restraint about said longitudinal axis between said filter unit (35) and said container (3); said stopping means (13, 15, 41) comprising: " at least one stop (13) integrally connected to said flange (2) or to said container (3), said stop (13) being positioned so that said container (3) or said flange (2) abuts against said stop (13), which is connected to said flange (2) or to said container (3), respectively, when said protrusion (10) reaches said closed position during a penetration thereof in said second recess (27) due to a relative rotation between said flange (2) and said container (3) about said longitudinal axis.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777